In an action on a policy of insurance, defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court *914for the Second and Eleventh Judicial Districts, dated November 8, 1976, which affirmed a judgment of the Civil Court of the City of New York, Queens County, entered April 12, 1976, which is in favor of the plaintiff. Order affirmed, with costs. The determination that the property in question was stolen from the plaintiff’s vehicle while "in transit”, within the meaning of the insurance policy issued by the defendant, is supported by the evidence. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur. [88 Mise 2d 902.]